 

Exhibit 10.102.1

 

CATALYST SEMICONDUCTOR, INC.

 

AMENDMENT TO SEVERANCE AGREEMENT

 

This Amendment to the Severance Agreement (the “Amendment”) is made as of
February 26, 2008, by and between Catalyst Semiconductor, Inc. (the “Company”),
and Scott Brown (the “Employee”).

 

RECITALS

 

WHEREAS, the Company and Employee entered into that certain Severance Agreement
dated September 10, 2007 (the “Agreement”).

 

WHEREAS, the Company and Employee desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

 

NOW, THEREFORE, the Company and Employee agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

 


AGREEMENT


 


1.               SECTION 3(A) OF THE AGREEMENT, ENTITLED “INVOLUNTARY
TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY PRIOR TO A CHANGE OF
CONTROL OR AFTER TWELVE MONTHS FOLLOWING A CHANGE OF CONTROL.” IS HEREBY AMENDED
TO READ IN ITS ENTIRETY AS FOLLOWS:


 


INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY PRIOR TO A
CHANGE OF CONTROL OR AFTER TWELVE MONTHS FOLLOWING A CHANGE OF CONTROL.  IF,
PRIOR TO A CHANGE OF CONTROL OR AFTER TWELVE (12) MONTHS FOLLOWING A CHANGE OF
CONTROL, THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY EMPLOYING
EMPLOYEE) TERMINATES EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY) WITHOUT EMPLOYEE’S CONSENT AND FOR A REASON OTHER
THAN (X) CAUSE, (Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH, (ANY
SUCH TERMINATION, AN “INVOLUNTARY TERMINATION”) AND EMPLOYEE SIGNS, DELIVERS AND
DOES NOT REVOKE A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN A FORM
SATISFACTORY TO THE COMPANY (THE “RELEASE”) WITHIN THE TIME PERIOD REQUIRED BY
THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS FOLLOWING
THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION OCCURS), THEN
FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE EFFECTIVE DATE OF
THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND OTHER BENEFITS
FROM THE COMPANY:


 


(I)             ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S
THEN EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


 

--------------------------------------------------------------------------------


 


(II)          SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO
RECEIVE CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION) FOR A PERIOD OF SIX (6) MONTHS (THE “SEVERANCE
PERIOD”), LESS APPLICABLE WITHHOLDING PAYABLE IN ACCORDANCE WITH THE COMPANY’S
NORMAL PAYROLL POLICIES.  NOTWITHSTANDING THE FOREGOING AND EXCEPT AS PROVIDED
BY THE FOLLOWING SENTENCE, IF DURING THE SEVERANCE PERIOD EMPLOYEE ENGAGES IN
COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL
PAYMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE EFFECTIVE AS OF THE
FIRST DATE THAT CONSTITUTES ENGAGEMENT IN COMPETITION OR A BREACH OF THE
APPLICABLE COVENANTS (THE “BREACH DATE”).  NOTWITHSTANDING THE PRECEDING
SENTENCE, IF PAYMENT OF THE SEVERANCE AMOUNTS IS DELAYED IN ACCORDANCE WITH
SECTION 9(A) OF THIS AGREEMENT, THE COMPANY’S OBLIGATION TO MAKE SEVERANCE
PAYMENTS TO EXECUTIVE DURING THE SEVERANCE PERIOD SHALL NOT TERMINATE PURSUANT
TO THE PRECEDING SENTENCE (I.E., UPON THE BREACH DATE) WITH RESPECT TO ANY
SEVERANCE PAYMENTS THAT HAVE BEEN ACCRUED PRIOR TO THE BREACH DATE IN ACCORDANCE
WITH SECTION 9(A) OF THIS AGREEMENT AND SUCH ACCRUED SEVERANCE PAYMENTS SHALL BE
PAID IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING
THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR SUCH EARLIER DATE AS
PROVIDED IN SECTION 9(A) OF THIS AGREEMENT).


 


(III)       CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE
FOR PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS
PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE
COMPANY’S BENEFIT PLANS FOR A PERIOD OF SIX (6) MONTHS FOLLOWING EMPLOYEE’S
TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH PERIOD
EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE
RELEASE, ALL COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY
CEASE.  EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH CONTINUATION
COVERAGE FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(IV)      OPTIONS.  WITH RESPECT TO ALL OF EMPLOYEE’S OPTIONS (THE “OPTIONS”) TO
PURCHASE COMPANY COMMON STOCK OUTSTANDING ON THE DATE OF SUCH TERMINATION
(WHETHER GRANTED ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL
HAVE THE PERIOD FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH
OPTIONS THAT IS SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS
WERE GRANTED AND IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE;
PROVIDED, HOWEVER, TO THE EXTENT THAT, PURSUANT TO THE PROVISIONS OF SUCH STOCK
PLANS AND APPLICABLE AGREEMENTS, SUCH OPTIONS CONTINUE TO VEST DURING THE
PERIOD, IF ANY, THAT EMPLOYEE PROVIDES CONSULTING SERVICES TO THE COMPANY
PURSUANT TO SECTION 3(A)(II) OR OTHERWISE, THEN EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING THE TERMINATION OF SUCH CONSULTING SERVICES TO EXERCISE SUCH OPTIONS
THAT IS SPECIFIED IN SUCH STOCK PLANS AND APPLICABLE AGREEMENTS; PROVIDED
FURTHER, HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE
DURING SUCH PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY
WERE GRANTED AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(V)         PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH
OTHER COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)).”

 

2

--------------------------------------------------------------------------------


 


2.               SECTION 3(B) OF THE AGREEMENT, ENTITLED “INVOLUNTARY
TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR TERMINATION FOR GOOD
REASON WITHIN TWELVE MONTHS OF A CHANGE OF CONTROL.” IS HEREBY AMENDED TO READ
IN ITS ENTIRETY AS FOLLOWS:


 


“INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR
TERMINATION FOR GOOD REASON WITHIN TWELVE MONTHS OF A CHANGE OF CONTROL.  IF
(I) WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL (A) EMPLOYEE
TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) FOR GOOD REASON OR (B) THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) TERMINATES EMPLOYEE’S EMPLOYMENT FOR OTHER THAN (X) CAUSE,
(Y) EMPLOYEE BECOMING DISABLED OR (Z) EMPLOYEE’S DEATH (ANY SUCH TERMINATION
PURSUANT TO (A) OR (B), A “CHANGE OF CONTROL TERMINATION”) AND (II) EMPLOYEE
SIGNS, DELIVERS AND DOES NOT REVOKE A RELEASE WITHIN THE TIME PERIOD REQUIRED BY
THE RELEASE (BUT IN NO EVENT LATER THAN TWO AND ONE-HALF (2½) MONTHS FOLLOWING
THE END OF THE CALENDAR YEAR IN WHICH THE INVOLUNTARY TERMINATION OCCURS), THEN
PROMPTLY FOLLOWING SUCH TERMINATION OF EMPLOYMENT, OR, IF LATER, THE EFFECTIVE
DATE OF THE RELEASE, EMPLOYEE WILL RECEIVE THE FOLLOWING PAYMENTS AND OTHER
BENEFITS FROM THE COMPANY:


 


(I)             ACCRUED COMPENSATION.  EMPLOYEE WILL BE ENTITLED TO RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EMPLOYEE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S
THEN EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


 


(II)          SEVERANCE.  SUBJECT TO SECTION 9(A), EMPLOYEE WILL BE ENTITLED TO
RECEIVE CONTINUED PAYMENTS OF EMPLOYEE’S BASE SALARY (AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH TERMINATION) FOR A PERIOD OF NINE (9) MONTHS (THE “POST-CHANGE OF
CONTROL SEVERANCE PERIOD”), LESS APPLICABLE WITHHOLDING, PAYABLE IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL POLICIES.  NOTWITHSTANDING THE FOREGOING AND
EXCEPT AS PROVIDED BY THE FOLLOWING SENTENCE, IF DURING THE POST-CHANGE OF
CONTROL SEVERANCE PERIOD EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE
COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL PAYMENTS PURSUANT TO THIS
SUBSECTION WILL IMMEDIATELY CEASE EFFECTIVE AS OF THE BREACH DATE. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IF PAYMENT OF THE SEVERANCE AMOUNTS IS
DELAYED IN ACCORDANCE WITH SECTION 9(A) OF THIS AGREEMENT, THE COMPANY’S
OBLIGATION TO MAKE SEVERANCE PAYMENTS TO EXECUTIVE DURING THE POST-CHANGE OF
CONTROL SEVERANCE PERIOD SHALL NOT TERMINATE PURSUANT TO THE PRECEDING SENTENCE
(I.E., UPON THE BREACH DATE) WITH RESPECT TO ANY SEVERANCE PAYMENTS THAT HAVE
BEEN ACCRUED PRIOR TO THE BREACH DATE IN ACCORDANCE WITH SECTION 9(A) OF THIS
AGREEMENT AND SUCH ACCRUED SEVERANCE PAYMENTS SHALL BE PAID IN A LUMP SUM
PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT (OR SUCH EARLIER DATE AS PROVIDED IN
SECTION 9(A) OF THIS AGREEMENT).


 


(III)       OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  100% OF THE
UNVESTED SHARES SUBJECT TO ALL OF EMPLOYEE’S OPTIONS, 100% OF THE UNVESTED
SHARES SUBJECT TO ALL OF EMPLOYEE’S RESTRICTED STOCK UNITS (“RSUS”) AND 100% ANY
OF EMPLOYEE’S SHARES OF COMPANY COMMON STOCK SUBJECT TO A COMPANY REPURCHASE
RIGHT UPON EMPLOYEE’S TERMINATION OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED
STOCK”) WHETHER ACQUIRED BY EMPLOYEE ON, BEFORE OR AFTER THE DATE OF THIS
AGREEMENT, WILL IMMEDIATELY VEST UPON SUCH TERMINATION.  WITH RESPECT TO ALL OF
EMPLOYEE’S OPTIONS OUTSTANDING ON THE DATE OF SUCH TERMINATION (WHETHER GRANTED
ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT), EMPLOYEE WILL HAVE THE PERIOD
FOLLOWING SUCH TERMINATION OF EMPLOYMENT TO EXERCISE SUCH OPTIONS THAT IS
SPECIFIED IN THE STOCK PLANS, IF ANY, UNDER WHICH THE OPTIONS WERE

 

3

--------------------------------------------------------------------------------


 


GRANTED AND IN ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE;
PROVIDED, HOWEVER, THAT ALL OPTIONS WILL IMMEDIATELY TERMINATE AND EMPLOYEE WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH OPTIONS IN THE EVENT EMPLOYEE
ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE
DURING SUCH PERIOD.  IN ALL OTHER RESPECTS, SUCH OPTIONS WILL CONTINUE TO BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PLANS, IF ANY, UNDER WHICH THEY
WERE GRANTED AND ANY APPLICABLE AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE.


 


(IV)      CONTINUED EMPLOYEE BENEFITS.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR
PREMIUMS PAID FOR THE CONTINUATION OF BENEFITS EMPLOYEE TIMELY ELECTS PURSUANT
TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”) FOR EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS UNDER THE COMPANY’S
BENEFIT PLANS FOR A PERIOD OF NINE (9) MONTHS FOLLOWING EMPLOYEE’S TERMINATION
OF EMPLOYMENT; PROVIDED, HOWEVER, THAT IF DURING SUCH PERIOD EMPLOYEE ENGAGES IN
COMPETITION OR BREACHES THE COVENANTS IN SECTION 6 OR IN THE RELEASE, ALL
COMPANY-REIMBURSEMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE. 
EMPLOYEE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH CONTINUATION COVERAGE FOR
EMPLOYEE AND EMPLOYEE’S ELIGIBLE DEPENDENTS.


 


(V)         PAYMENTS OR BENEFITS REQUIRED BY LAW.  EMPLOYEE WILL RECEIVE SUCH
OTHER COMPENSATION OR BENEFITS FROM THE COMPANY AS MAY BE REQUIRED BY LAW (FOR
EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE CODE).”


 


3.                                       SECTION 4 OF THE AGREEMENT, ENTITLED
“LIMITATION ON PAYMENTS.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“4.                                 LIMITATION ON PAYMENTS.  IN THE EVENT THAT
THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE
PAYABLE TO EMPLOYEE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G OF THE CODE AND (II) BUT FOR THIS SECTION 4, WOULD BE SUBJECT TO
THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, THEN EMPLOYEE’S SEVERANCE
BENEFITS UNDER SECTION 4(A)(I) WILL BE EITHER:


 

(a)                                  delivered in full, or

 

(b)                                 delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

 


WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL,
STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX IMPOSED BY SECTION 4999, RESULTS
IN THE RECEIPT BY EMPLOYEE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF
SEVERANCE BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH SEVERANCE
BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.  UNLESS THE COMPANY AND
EMPLOYEE OTHERWISE AGREE IN WRITING, ANY DETERMINATION REQUIRED UNDER THIS
SECTION 4 WILL BE MADE IN WRITING BY BDO SEIDMAN OR BY A NATIONAL “BIG FOUR”
ACCOUNTING FIRM (THE “ACCOUNTANTS”), WHOSE DETERMINATION WILL BE CONCLUSIVE AND
BINDING UPON EMPLOYEE AND THE COMPANY FOR ALL PURPOSES.  FOR PURPOSES OF MAKING
THE CALCULATIONS REQUIRED BY THIS SECTION 4, THE ACCOUNTANTS MAY MAKE REASONABLE
ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON
REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS
280G AND 4999 OF THE CODE.  THE COMPANY AND EMPLOYEE WILL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND

 

4

--------------------------------------------------------------------------------


 


DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A
DETERMINATION UNDER THIS SECTION.  THE COMPANY WILL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 4.”


 


4.                                       SECTION 5(A) OF THE AGREEMENT, ENTITLED
“BENEFIT PLANS.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            “Benefit Plans” means plans, policies or
arrangements that the Company sponsors (or participates in) and that immediately
prior to Employee’s termination of employment provide Employee and/or Employee’s
eligible dependents with medical, dental, and/or vision benefits.  Benefit Plans
do not include any other type of benefit (including, but not by way of
limitation, disability, life insurance or retirement benefits). A requirement
that the Company provide Employee and Employee’s eligible dependents with
coverage under the Benefit Plans will not be satisfied unless the coverage is no
less favorable than that provided to Employee and Employee’s eligible dependents
immediately prior to Employee’s termination of employment.”

 


5.                                       SECTION 5(F) IS HEREBY ADDED TO THE
AGREEMENT, AND SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“(f)                              Good Reason.  “Good Reason” means the
occurrence of any of the following without the Employee’s consent: (i) a
material diminution in Employee’s Base Salary, except for reductions that are in
proportion to any salary reduction program approved by the Board that affects a
majority of the senior executives of the Company; (ii) a material diminution in
Employee’s authority, duties, or responsibilities; (iii) a material diminution
in the authority, duties, or responsibilities of the supervisor to whom Employee
is required to report, including a requirements that Employee report to a
corporate officer or employee instead of reporting directly to the Board; (iv) 
a material change in the geographic location at which Employee must perform his
services of not less than fifty (50) miles from the Company’s primary place of
business immediately prior to such relocation; or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement;
provided, however, that Employee must provide written notice to the Board of the
condition that could constitute a “Good Reason” event within ninety (90) days of
the initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days (the “Cure Period”) of such
written notice.  A termination will not be deemed to be for “Good Reason” unless
such termination occurs within ninety (90) days following the end of the Cure
Period.”

 


6.                                       SECTION 5(G) IS HEREBY ADDED TO THE
AGREEMENT, AND SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“(g)                           Section 409A Limit.  “Section 409A Limit” means
the lesser of two (2) times: (i) Employee’s annualized compensation based upon
the annual rate of pay paid to Employee during the Company’s taxable year
preceding the Company’s taxable year of Employee’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Employee’s employment is
terminated.”

 

5

--------------------------------------------------------------------------------


 


7.                                       SECTION 9 OF THE AGREEMENT, ENTITLED
“CODE SECTION 409A.” IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            Code Section 409A Notwithstanding anything to
the contrary in this Agreement, if Employee is a “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder, as they each may be amended from time to time
(“Section 409A”) at the time of Employee’s termination other than due to
Employee’s death (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), then only
that portion of the cash severance and shares subject to accelerated RSUs
payable to Employee pursuant to this Agreement, if any, and any other severance
payments or separation benefits, in each case which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), which (when considered together) do not exceed the Section 409A
Limit (as defined herein) may be made within the first six (6) months following
Employee’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Employee on or within the six (6) month period following Employee’s termination
will accrue during such six (6) month period and will become payable in a lump
sum payment on the date six (6) months and one (1) day following the date of
Employee’s termination of employment.  All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Employee dies following his termination but prior to the six
month anniversary of his date of termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.  It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the severance payments and benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply.”

 


8.                                       FULL FORCE AND EFFECT.  TO THE EXTENT
NOT EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


9.                                       ENTIRE AGREEMENT.  THIS AMENDMENT AND
THE AGREEMENT CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN
THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND THEREOF.  NO FUTURE
AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE MAY SUPERSEDE THE AMENDMENT, UNLESS
THEY ARE IN WRITING AND SPECIFICALLY MENTION THIS AMENDMENT.  WITH RESPECT TO
EQUITY AWARDS GRANTED ON OR AFTER THE DATE HEREOF, THE ACCELERATION OF VESTING
PROVIDED HEREIN WILL APPLY TO SUCH AWARDS EXCEPT TO THE EXTENT OTHERWISE
EXPLICITLY PROVIDED IN THE APPLICABLE EQUITY AWARD AGREEMENT, WHICH PROVISION
MUST INCLUDE A REFERENCE TO THE AMENDMENT.

 


10.                                 SUCCESSORS AND ASSIGNS.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE BINDING UPON, THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AND LEGAL
REPRESENTATIVES.

 

6

--------------------------------------------------------------------------------


 


11.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT,
AND EACH OF WHICH MAY BE EXECUTED BY LESS THAN ALL OF THE PARTIES TO THIS
AMENDMENT.


 


12.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF CALIFORNIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


 


13.                                 AMENDMENT.  ANY PROVISION OF THIS AMENDMENT
MAY BE AMENDED, WAIVED OR TERMINATED BY A WRITTEN INSTRUMENT SIGNED BY THE
COMPANY AND EXECUTIVE.


 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

Scott Brown

 

CATALYST SEMICONDUCTOR, INC.

 

 

 

 

 

 

Signature

 

Signature

 

 

 

Scott Brown

 

 

Print Name

 

Print Name

 

 

 

 

 

 

 

 

Print Title

                                                                                                                                        

(Signature page to Amendment to Severance Agreement)

 

8

--------------------------------------------------------------------------------

 